UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4043
FREDERICK LAMAR CIVERS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                           (CR-99-66-V)

                  Submitted: December 18, 2001

                      Decided: January 10, 2002

 Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

E. Fitzgerald Parnell, III, POYNER & SPRUILL, L.L.P., Charlotte,
North Carolina, for Appellant. Robert J. Conrad, Jr., United States
Attorney, Brian L. Whisler, Assistant United States Attorney, Char-
lotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CIVERS
                              OPINION

PER CURIAM:

   Frederick Lamar Civers appeals his conviction and 135-month sen-
tence after pleading guilty to possession with intent to distribute crack
cocaine in violation of 21 U.S.C. § 841(a)(1) (1994). Prior to entering
into a written plea agreement, Civers filed a motion to suppress 28.2
grams of crack cocaine seized from his person and 177 grams of crack
cocaine seized from the vehicle during a traffic stop, which the dis-
trict court denied. Civers argues: (1) the district court committed error
by denying his motion to suppress the evidence;* (2) that 21 U.S.C.
§ 841 is unconstitutional in the wake of Apprendi v. New Jersey, 530
U.S. 466 (2000); and (3) the district court erred in sentencing him to
a five-year term of supervised release. We affirm.

   We review a district court’s factual findings underlying its denial
of a motion to suppress for clear error, while reviewing its legal con-
clusions de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). In addition, in reviewing the denial of a motion to suppress,
we review the evidence in the light most favorable to the government.
United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998). Under
these standards, we conclude the district court properly denied Civers’
motion to suppress evidence discovered in the course of a traffic stop
and consensual search of his vehicle.

   Next, Civers asserts § 841 is unconstitutional in the wake of
Apprendi. This court recently held Apprendi does not render § 841
facially unconstitutional. United States v. McAllister, No. 00-4423,
2001 WL 1387341, at *3 (4th Cir. Nov. 8, 2001). Therefore, this issue
lacks merit.

   Finally, Civers asserts the district court erred in sentencing him to
a five-year term of supervised release. Civers argues he was sen-
tenced as if he had been convicted of an aggravated drug-trafficking
offense under § 841(b)(1)(A), which carries a minimum supervised

   *The plea agreement contains a conditional waiver of appeal that spe-
cifically permits Civers to seek appellate review of the district court’s
adverse ruling upon his motion to suppress.
                      UNITED STATES v. CIVERS                      3
release term of five years. According to Civers, he should have been
sentenced under § 841(b)(1)(C) and received a term of supervised
release no longer than three years. We find this claim meritless. See
United States v. Pratt, 239 F.3d 640, 647 n.4 (4th Cir. 2001).

   For these reasons, we affirm Civers’ conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not significantly aid in the decisional process.

                                                        AFFIRMED